DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species II, figures 6-7, claims 1-20 in the reply filed on 07/05/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-16 and 19-20,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schindler et al. (US 8,863,408). With respect to claims 1-4 and 8-10, Schindler discloses a sole structure (30; 30a; 30b, etc., see figures 1-30) for an article of footwear (see figures 1-2), the sole structure comprising: a midsole (40; 40a; 40b, etc., see figures 3-5) having a top surface and a bottom surface opposite the top surface, the bottom surface including a first recess (apertures 43; 43a, 43b, etc.); a first bladder (chamber 50; 50a; 50b, etc.) disposed within the first recess (aperture 43 in the forefoot area, see figures 3-5); and an outsole (60; 60a; 60b, etc.) coupled to the midsole and including a first traction element (lower surface 62 of outsole 60 may also be textured to enhance the traction (i.e., friction) properties between footwear 10 and the ground) extending from a ground-contacting surface (lower surface 62) and a first protrusion (plurality of upwardly-extending projections 64) extending from the outsole on an opposite side of the outsole (upper surface 61)  than the ground-contacting surface, the first traction element and the first protrusion being aligned with the first bladder (the bottom surface 62 is textures all throughout the outsole and will inherently align with the first protrusion 64); wherein the first protrusion (64; 64a; 64b, etc.) is in contact with the first bladder (upper surface 61 of outsole 60 defines a plurality of upwardly-extending projections 64 that extend into bonded areas 54 in lower surface 52 of bladder/chamber 50); wherein at least a portion of the first protrusion is disposed within the first recess (see figures 6A-B); wherein the first protrusion (64) is aligned with the first traction element (the bottom surface 62 is textures all throughout the outsole and will inherently align with the first protrusion 64); the sole structure further comprising a second recess (aperture 43 in the heel area) formed in the bottom surface of the midsole and a second bladder disposed within the second recess (see figures 3-5); the sole further comprising a second protrusion (64, see figure 4) extending from the outsole (60) on an opposite side of the outsole than the ground-contacting surface; wherein the second protrusion 64) opposes and is aligned with the second bladder (the bottom surface 62 is textures all throughout the outsole and will inherently align with the first protrusion 64).
With respect to claims 11-16 and 19-20, Schindler discloses a sole structure (30; 30a; 30b, etc., see figures 1-30) for an article of footwear, the sole structure comprising: a midsole (30,30a, 30b, etc.) having a top surface and a bottom surface opposite the top surface (see figures 3-5), the bottom surface including a first recess (apertures 43); a first bladder (chamber 50) disposed within the first recess (in the forefoot area); and an outsole (60, 60a, 60b, etc.) coupled to the midsole and including a ground-engaging surface and at least one protrusion (projections 64) disposed on an opposite side of the outsole than the ground-engaging surface, the at least one protrusion opposing and aligned with the first bladder (upper surface 61 defines a plurality of upwardly-extending projections 64 that extend into bonded areas 54 in lower surface 52 of chamber 50); wherein the at least one protrusion is in contact with the first bladder (upper surface 61 defines a plurality of upwardly-extending projections 64 that extend into bonded areas 54 in lower surface 52 of chamber 50); wherein at least a portion of the at least one protrusion is disposed within the first recess (see figures 6A-B); wherein (i) the outsole (60, 60a, 60b, et.) includes an upper surface (61, see figure 4) facing the first bladder (50), (ii) the first recess (aperture 43 in the forefoot area) defines a first depth extending in a direction perpendicular to the upper surface, (iii) the first bladder (50) defines a first height extending in a direction perpendicular to the upper surface (see figures 6A-B), and (iv) the first height is less than or equal to the first depth. (see figures 6A-B);  wherein the upper surface (61) extends across the first recess (see figures 3-6C); wherein the sole structure (60) further comprises a traction element extending from the ground-engaging surface (lower surface 62 may also be textured to enhance the traction (i.e., friction) properties between footwear 10 and the ground); the sole structure further comprising a second recess (aperture 63 in the heel area) formed in the bottom surface of the midsole (chamber 50) and a second bladder disposed within the second recess (see figures 3-5).\; and wherein the at least one protrusion (64) includes a protrusion opposing and aligned with the second bladder (the bottom surface 62 is textures all throughout the outsole and will inherently align with the first protrusion 64).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schindler. Schindler as described above discloses all the limitations of the claims except for wherein the traction element has at least one of the same size and shape as the at least one protrusion, and wherein the first protrusion extends from an upper surface of the outsole, the upper surface being spaced apart from the first bladder.
Schindler discloses that the lower surface 62b may also be textured to enhance the traction (i.e., friction) properties between footwear 10 and the ground. It would have been obvious to one of ordinary skill in the art to modify the shape and size of the traction elements to be the same size and shape as the protrusions, since such a modification would have involved a mere change in the size and shape of a component. A change in size and shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to claims 5 and 17-18, Schindler as modified above discloses wherein the first protrusion and the first traction element include at least one of the same size and shape; and wherein the traction element is aligned with the at least one protrusion.
With respect to claim6, it would have been obvious to one of ordinary skilled in the art to modify the height of the protrusions to extend further up, so the upper surface of the outsole is spaced apart from the first bladder, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to claims 6-7, Schindler as modified above discloses wherein the first protrusion extends from an upper surface of the outsole, the upper surface being spaced apart from the first bladder; and wherein the upper surface extends across the first recess.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are sole structures analogous to applicant’s instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
08/09/2022